2. Darfur (vote)
- Motion for a resolution
- Before the vote:
(ES) Mr President, this resolution is brought to plenary under Rule 91, as a result of urgency, without debate. It is certainly urgent and on my own behalf and on behalf of the five Members who have spent five days in Darfur, I would like very briefly to point out the reasons for this urgency.
Darfur today is a lawless territory, in which everybody is waging war against everybody else. The great problems of our times are condensed there: the conflict between central and peripheral areas, ethnic conflicts, the cynical exploitation of rivalries between groups for political purposes, and perhaps the first war in the world to be caused by climate change.
But it is urgent because security is deteriorating even further, and if that continues, humanitarian workers will not be able to carry on doing their work. The fate of two and a half million people depends on that work, since they are fed each day thanks to their efforts, and partly thanks to European Union money.
If there is no improvement in security between now and the end of the year, we may find that two million people have been abandoned to their fate in the desert, in danger of creating the greatest humanitarian crisis the world has ever seen.
It is therefore important, Mr President, ladies and gentlemen, that United Nations forces, which we have asked to be sent to Darfur so many times, finally go, now that the Sudanese Government has no objection. The Sudanese Government is no longer saying no. It is now saying yes. It says that they should go as soon as possible, because it is no longer capable - as if it ever wanted to - of guaranteeing the least security.
The Janjaweed have not been disarmed. Quite the opposite. The Sudanese Government is not going to increase security in Darfur. If we want to avoid the risk of total humanitarian crisis, we must exert pressure in order to ensure that that force gets there as soon as possible.
However, since it will take at least a year to get there, we must support the African Union and we must at least ensure that its soldiers are paid, because you should be aware that we have spent more money on supporting that force than on humanitarian aid.
Those are the reasons for the urgency, Mr President.
(Applause)
Thank you very much, Josep Borrell, for this report and for your untiring commitment.